Case 6:14-cv-02083-CEM-DCI Document 142 Filed 05/06/19 Page 1 of 2 PageID 2117



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 JERRY HARVEY AUDIO HOLDING, LLC,
 and JERRY HARVEY AUDIO, LLC,

                                     Plaintiffs,          Case No. 6:14-cv-02083-CEM-KRS
    v.

 1964 EARS, LLC, and EASTERWOOD &
 ASSOCIATES, LLC, d/b/a EARS 2 HEAR,

                                     Defendants.

      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

         Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiffs,

 JERRY HARVEY AUDIO HOLDING, LLC, and JERRY HARVEY AUDIO, LLC, hereby give

 notice that the above captioned action is voluntarily dismissed against the remaining defendant,

 1964 EARS, LLC.



 Dated: May 6, 2019                                 Respectfully submitted,

                                                     s/Daniel B. Ravicher
                                                    Daniel B. Ravicher
                                                    Florida Bar No. 102809
                                                    RAVICHER LAW FIRM
                                                    2000 Ponce De Leon Blvd., Ste 600
                                                    Coral Gables, FL 33134-4422
                                                    Telephone: (786) 505-1205
                                                    E-Mail: dan@ravicher.com

                                                    Counsel for Plaintiffs Jerry Harvey Audio
                                                    Holding, LLC, and Jerry Harvey Audio, LLC




                                                   -1-
Case 6:14-cv-02083-CEM-DCI Document 142 Filed 05/06/19 Page 2 of 2 PageID 2118



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 6, 2019, I electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

 all counsel of record.

                                                 s/Daniel B. Ravicher
                                                Daniel B. Ravicher
                                                Florida Bar No. 102809
                                                RAVICHER LAW FIRM
                                                2000 Ponce De Leon Blvd., Ste 600
                                                Coral Gables, FL 33134-4422
                                                Telephone: (786) 505-1205
                                                E-Mail: dan@ravicher.com

                                                Counsel for Plaintiffs Jerry Harvey Audio
                                                Holding, LLC, and Jerry Harvey Audio, LLC




                                             -2-
